By the Court,

Sutherland, J.
The cause being on the calendar, and moved to be brought on to hearing on notice duly served on the opposite party, the court will not hear an objection to the regularity of the proceedings in that stage of the cause. If irregularly noticed and placed on the calendar, the party objecting has a right to move to strike the cause therefrom, and then all the facts will appear, enabling the court to decide understandingly. The object of the court is to avoid disscussions as to the regularity of the proceedings when a cause is called. The decision in 16 Johnson, 2, proceeds upon this principle, and the case in 6 Cowen, 609, is not at variance with it. The plaintiff is entitled to judgment on reading his notice.